t c memo united_states tax_court edward arash jabari and constance colwell jabari commissioner of internal revenue respondent petitioners v docket no filed date edward arash jabari and constance colwell jabari pro sese melinda k fisher for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies in petitioners’ and federal_income_tax of dollar_figure and dollar_figure respectively respondent further determined additions to tax pursuant to sec_6651 for failure to timely file returns for and of dollar_figure and dollar_figure respectively and an accuracy-related_penalty under sec_6662 of dollar_figure for after the parties’ concessions the issues remaining for decision are whether petitioners had smaller amounts of flowthrough income from colorado kind care llc ckc than they reported on the basis of respondent’s audit determinations with respect to ckc whether petitioners are liable for the additions to tax for failure to timely file under sec_6651 and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2in a stipulation of settled issues petitioners conceded that they had unreported taxable interest of dollar_figure and dollar_figure for and respectively petitioners also conceded that they had unreported taxable qualified dividends of dollar_figure and unreported long-term_capital_gains of dollar_figure for on brief respondent has conceded that petitioners are not liable for self-employment_tax of dollar_figure and dollar_figure for and respectively respondent’s concession results in computational adjustments to among other things the determined additions to tax and penalty we expect the rule_155_computations will so reflect findings_of_fact the parties have stipulated some facts which we incorporate by this reference ckc’s business activity ckc was established in and was licensed by the state of colorado to grow and sell medical marijuana during the tax years in issue ckc maintained two separate locations one for cultivation and the other for retail sales in date mrs jabari purchased a interest in ckc and as of date she owned a interest although mrs jabari was the majority owner of ckc she did not participate in the management and day-to-day activities of the business instead because ckc was required to have two people on the premises at all times mrs jabari worked as needed when an employee failed to show up during the years in issue mr jabari worked full time for ckc as the general manager in and mrs jabari received wages from ckc of dollar_figure and dollar_figure respectively in and mr jabari received wages from ckc of dollar_figure and dollar_figure respectively tax reporting for the tax years in issue ckc was a partnership not subject_to the unified_audit and litigation procedures found at sec_6221 through commonly known as tefra it filed forms u s return of partnership income which were prepared by jim marty a certified_public_accountant c p a marty the form_1065 reported cost_of_goods_sold of dollar_figure and an ordinary business loss of dollar_figure in date ckc’ sec_2010 form_1065 was selected for audit c p a marty acted as ckc’s representative during the audit and worked with respondent’s examiner in reviewing ckc’s books_and_records in a form 4605-a examination changes - partnerships fiduciaries s_corporations and interest charge domestic international sales corporations unagreed and excepted agreed dated date the internal_revenue_service irs examiner determined cost_of_goods_sold of dollar_figure and ordinary business income of dollar_figure for ckc’ sec_2011 form_1065 dated date was prepared in accordance with the examiner’s adjustments for and reported cost_of_goods_sold of dollar_figure and ordinary business income of dollar_figure 3tefra is the acronym for the tax equity and fiscal responsibility act of pub_l_no sec_402 stat pincite petitioners requested and received extensions of time to file their and returns the extended deadline for their return was date the extended deadline for their return was date petitioners failed to meet these deadlines in date the irs issued a notice cp59 informing petitioners that they had failed to file a tax_return for and on date the irs prepared a substitute for return under sec_6020 on date not having received petitioners’ return the irs prepared a substitute for return under sec_6020 petitioners belatedly filed their and form sec_1040 u s individual_income_tax_return on date the returns prepared by c p a marty reported ckc passthrough income on schedules e supplemental income and loss of dollar_figure and dollar_figure for and respectively the schedule e income from ckc as reported on petitioners’ returns reflects mrs jabari’s distributional share of the ordinary_income as reported on the form 4605-a for and on ckc’s form_1065 for respondent’s determination in the notice_of_deficiency respondent proposed no adjustments to petitioners’ reported flowthrough income from ckc instead respondent determined that petitioners had failed to report taxable interest_income and self- employment_tax owed for both and respondent also determined that petitioners had failed to report qualified dividends and capital_gains for respondent determined that petitioners were liable for additions to tax for failure to timely file a tax_return under sec_6651 for and and further determined that petitioners were liable for an accuracy-related_penalty under sec_6662 for petition and amendment to petition while residing in colorado petitioners timely petitioned this court disputing only the additions to tax penalty and interest in their pretrial memorandum and in a motion for summary_judgment which we denied petitioners first raised issues about the application of sec_280e to ckc’s tax reporting after a trial in denver colorado petitioners filed an amendment to petition broadly challenging the ckc examination results and arguing among other things that sec_280e is unconstitutional in that it forces individuals to relinquish their fifth_amendment rights creates fictitious income and requires a presumption that ckc trafficked in illegal drugs without due process opinion although respondent has not proposed any adjustments to petitioners’ reported flowthrough income from ckc petitioners challenge respondent’s determinations with respect to the ckc audit because ckc was a non- tefra partnership for the years at issue we have jurisdiction to consider these challenges see wadsworth v commissioner tcmemo_2007_46 93_tcm_940 as discussed below however petitioners have not established that respondent erred in his determinations with respect to the ckc audit i burden_of_proof the commissioner’s determinations as set forth in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations wrong rule a 290_us_111 petitioners bear the burden_of_proof on new issues raised in their petition and amendment to petition including the issues with regard to ckc’s costs of goods sold and the application of sec_280e see rule a see also haigh v commissioner tcmemo_2009_140 97_tcm_1794 ii ckc flowthrough income petitioners contend that their reported ckc flowthrough income was overstated because ckc had greater costs of goods sold and business_expenses than were determined after applying sec_280e in respondent’s audit of ckc sec_280e disallows any deduction or credit for any amount_paid or incurred for a trade_or_business where the trade_or_business or the activities which comprise such trade_or_business consists of trafficking in controlled substances which is prohibited by federal_law medical marijuana is a controlled substance within the meaning of sec_280e see 128_tc_173 see also 545_us_1 532_us_483 we need not and do not address petitioners’ challenges to the application of sec_280e because they have failed to establish that ckc’s business_expenses or costs of goods sold were greater than the amounts respondent determined for and that ckc reported for 4although sec_280e disallows deductions for the expenses of a business it does not disallow cost_of_goods_sold see 128_tc_173 n cost_of_goods_sold is not a deduction within the meaning of sec_162 but instead is subtracted from gross_receipts in determining a taxpayer’s gross_income see 106_tc_268 69_tc_477 aff’d 630_f2d_670 9th cir sec_1_162-1 income_tax regs sec_1_61-3 income_tax regs provides that in a manufacturing merchandising or mining business gross_income means total sales less the total cost_of_goods_sold taxpayers must show their entitlement to amounts claimed as business_expenses or cost_of_goods_sold see rule a and must keep sufficient records to substantiate such items see sec_6001 newman v commissioner tcmemo_2000_345 80_tcm_661 petitioners did not produce any business records or any other supporting documents to substantiate ckc’s business_expenses or costs of goods sold under 39_f2d_540 2d cir if a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer responsible for the inexactitude the principle of cohan which governs a taxpayer’s entitlement to deductions also applies to cost_of_goods_sold see 31_tc_56 applying principle of cohan to cost_of_goods_sold we cannot estimate deductible expenses or cost_of_goods_sold however unless the taxpayer presents evidence providing a sufficient basis for making an estimate 85_tc_731 without such a basis 5the only evidence petitioners have offered in this regard is draft proposed amended tax returns for themselves and ckc which mr jabari said reflect how we would have filed our returns had sec_280e not been applied as the court explained at trial these draft returns do not constitute evidence as to the correctness of the information contained therein any allowance would amount to unguided largesse 245_f2d_559 5th cir petitioners have failed to document ckc’s gross_sales or to substantiate any expenses or costs relating to any gross_sales because there exists no reasonable basis for applying the cohan_rule it is inappropriate to approximate the amounts of business_expenses or costs of goods sold cohan v commissioner f 2d pincite accordingly regardless of the applicability of sec_280e petitioners have failed to establish that ckc’s business_expenses or costs of goods sold are greater than respondent allowed in the form 4605-a for and that ckc reported on form_1065 for consequently petitioners have failed to show that their flowthrough income from ckc was less than they reported on their and returns iii addition_to_tax for failure to timely file respondent determined that petitioners are liable for additions to tax under sec_6651 for failure to timely file their and federal_income_tax returns sec_6651 provides for an addition_to_tax for failure_to_file a return by the date prescribed unless that failure is due to reasonable_cause and not willful neglect the commissioner bears the burden of production with respect to whether it is appropriate to impose the sec_6651 addition_to_tax see sec c and the burden_of_proof is on the taxpayer to establish reasonable_cause 469_us_241 petitioners’ federal_income_tax return was due_date and their federal_income_tax return was due_date petitioners filed both returns on date in addition respondent entered into evidence certified transcripts of account showing that petitioners’ returns were filed on date respondent has met his burden of production petitioners contend that they had reasonable_cause for filing their and returns late because they say they were advised that they should not file those returns until respondent’s examination of ckc’ sec_2010 return was complete we are not convinced in the first instance petitioners’ personal income_tax return was already about months late when respondent commenced his examination of ckc’s returns consequently we do not see how the late filing of petitioners’ return can be blamed on the ckc examination moreover the testimony of c p a marty convinces us that petitioners were advised of the requirement for timely filing their returns but chose to file late after 6petitioners contend that their and form sec_1040 as well as ckc’s returns were submitted under duress the record does not support this allegation it shows that all of the returns were prepared with the assistance of c p a marty in consultation with petitioners and taking into account the input from respondent’s examiner the ckc examination was concluded hoping that they could thereby avoid filing amended returns and that any late-filing additions to tax would eventually be waived petitioners have not adequately explained however why they waited over five months after receiving the ckc examination results to file their already- late returns moreover setting aside any issues dealing with ckc petitioners had wage and investment_income to report on their and returns petitioners were required to timely file their returns using the best information available and to file amended returns thereafter if necessary see 79_tc_298 petitioners have failed to show reasonable_cause for filing their and returns late accordingly we sustain respondent’s determination to impose the sec_6651 additions to tax iv accuracy-related_penalty respondent determined that petitioners are liable for a accuracy- related penalty pursuant to sec_6662 and b and for an underpayment attributable to negligence or a substantial_understatement_of_income_tax for 7respondent’s examination changes with respect to ckc’ sec_2010 return were set forth in a form 4605-a dated date those examination changes were the basis for the ckc flowthrough amounts petitioners eventually reported on their and returns those returns were not filed however until date respondent bears the burden of production with respect to this penalty see sec_7491 to meet this burden respondent must produce evidence establishing that it is appropriate to impose this penalty once respondent has met his burden of production the burden_of_proof is upon petitioners to show that they are not liable for the penalty see 116_tc_438 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs failure to include income is evidence of negligence gomar v commissioner tcmemo_2013_95 at see sec_1 b i income_tax regs petitioners conceded that they failed to report taxable interest qualified dividends and capital_gains for respondent has carried his burden of production with respect to the sec_6662 penalty for negligence sec_6662 and b imposes the accuracy-related_penalty on any portion of a tax underpayment that is attributable to any substantial_understatement_of_income_tax defined in sec_6662 as an understatement that exceeds the greater of of the tax required to be shown on the return or dollar_figure the exact amount of petitioners’ underpayment will depend upon the rule_155_computations in accordance with our findings and the parties’ concessions to the extent those computations establish that petitioners have a substantial_understatement_of_income_tax for respondent has also met his burden of production in this regard see prince v commissioner tcmemo_2003_247 86_tcm_283 the accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with regard to that portion sec_6664 petitioners have made no attempt to establish reasonable_cause and good_faith in fact with regard to the largest item of omitted income the capital_gain mr jabari stated we believe it was our fault an unintended omission accordingly we sustain respondent’s determination that petitioners are liable for the sec_6662 penalty for for an underpayment due to negligence and alternatively to a substantial_understatement_of_income_tax insofar as the rule_155_computations show a substantial_understatement the court has considered all of petitioners’ arguments contentions and statements to the extent not discussed herein the court concludes that they are moot meritless or irrelevant to reflect the foregoing decision will be entered under rule
